Citation Nr: 0802765	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability and, if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for a lumbar spine 
disorder as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to January 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the claim 
for service connection for a left knee disorder and denied 
service connection for a lumbar spine disorder on a secondary 
basis.  

The reopened claim for service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability, and the claim for service connection for a lumbar 
spine disorder as secondary to a service-connected right knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2000 rating decision declined to 
reopen the claim for service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability on the basis that no new and material evidence had 
been submitted.  

2.  Additional evidence received since April 2000 on the 
issue of service connection for a left knee disorder as 
secondary to a service-connected right knee disability is new 
and material, as it includes evidence related to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied entitlement to 
service connection for a left knee disorder as secondary to a 
service-connected right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for a left 
knee disorder as secondary to a service-connected right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for a left knee disorder as secondary to a 
service-connected right knee disability, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for a left 
knee disorder as secondary to a service-connected right knee 
disability.  See November 2004 VA Form 21-4138.  The RO 
declined to reopen the claim and continued the denial issued 
in a previous final decision.  The Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

An April 2000 rating decision declined to reopen the 
veteran's claim for service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability on the basis that the veteran had failed to submit 
new and material evidence sufficient to reopen the claim.  
The RO specifically noted that while new evidence had been 
submitted, it was not material as it did not establish a 
definite causal relationship between the veteran's left knee 
disorder and his service-connected right knee disability.  
The veteran was informed of this decision by letter dated May 
12, 2000, but he did not file a timely appeal.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1999) 
(a claimant must file a notice of disagreement (NOD) with a 
determination by the agency of original jurisdiction (AOJ) 
within one year from the date that that agency mails notice 
of the determination).  An unappealed determination of the 
AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2007).

The veteran filed a claim to reopen in May 2004, and this 
appeal ensues from the August 2004 rating decision that 
declined to reopen the claim and continued the denial of 
service connection for a left knee disorder as secondary to a 
service-connected right knee disability.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52, 744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

Evidence before the RO in April 2000 consisted of both VA and 
private treatment records, which reveal that the veteran 
sought treatment related to problems with his left knee.  See 
records from Biloxi VA Medical Center (VAMC); records from 
Baptist Hospital, North Florida Surgery Center, Dr. W.J. 
Newcomb, Dr. E.C. Irvin, Jr. and Dr. W.P. Campbell, Jr.  
During an August 1995 VA compensation and pension (C&P) 
joints examination, the veteran was diagnosed with left knee 
patella tendonitis, which the examiner noted to be 
exacerbated by overuse-type syndrome due to right knee 
problems as well as excessive body weight.  

Evidence added to the record since the RO's 2000 decision 
includes additional private treatment records related to the 
veteran's left knee, to include a diagnosis of degenerative 
changes of his left knee.  See e.g., July 2005 VA C&P joints 
examination report.  An October 2004 letter from Dr. Irvin 
reported that the veteran had a history of right knee 
degenerative changes and had had increasing problems with his 
left knee due to his inability to walk with a normal gait.  
This statement is new, as it was not of record when the RO 
issued its April 2000 rating decision.  It is also material, 
as it raises a reasonable possibility of substantiating the 
claim.  

Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for a left knee disorder as secondary to a service-connected 
right knee disability is reopened for review on the merits.  
For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for a left knee disorder as 
secondary to a service-connected right knee disability is 
reopened.  To this extent only, the appeal is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

In a May 2004 VA Form 21-4138, the veteran reported receiving 
treatment at the VA Outpatient Clinic (VAOPC) in Pensacola, 
Florida.  The RO, however, has not obtained the veteran's 
treatment records from this facility.  On remand, the 
veteran's complete treatment records from the Pensacola VAOPC 
must be associated with the claims folder.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the VAOPC in 
Pensacola, Florida.  

2.  Thereafter, readjudicate the 
veteran's claims for service connection 
for a left knee disorder as secondary to 
a service-connected right knee disability 
and for service connection for a low back 
disorder as secondary to a service-
connected right knee disability.  If the 
benefits sought on appeal are not 
granted, issue a supplemental statement 
of the case and give the veteran and his 
representative an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


